DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method performed by a touch sensor chip comprising an ultrasound sensor layer including an array of ultrasonic transducers and an integrated circuit layer coupled to the ultrasound sensor layer, wherein the array of ultrasonic transducers comprises a transmitting set of ultrasonic transducers configured for transmitting ultrasound signals and a receiving set of ultrasonic transducers configured for receiving ultrasound reflections associated with transmitted ultrasound signals, wherein the transmitting set of ultrasonic transducers are separate from the receiving set of ultrasonic transducers, the method comprising: generating a first driving signal in the integrated circuit layer coupled to a first transmitting ultrasonic transducer in the array of ultrasonic transducers coupled to the integrated circuit layer; generating a second driving signal in the integrated circuit laver coupled to a second transmitting ultrasonic transducer in the array of ultrasonic transducers; generating a first emitted ultrasound signal, by the first transmitting ultrasonic transducer, in response to the first driving signal, wherein generating the first emitted ultrasound signal comprises transmitting the first emitted ultrasound signal through a material layer in a longitudinal direction that is normal to an exterior surface of the material layer; generating a second emitted ultrasound signal, by the second transmitting ultrasonic transducer, in response to the second driving signal, wherein generating the second emitted ultrasound signal comprises transmitting the second emitted ultrasound signal through the material layer in the longitudinal direction, the second emitted ultrasound signal being at a second frequency that is different from a first frequency of the first emitted ultrasound signal; receiving a first set of reflection signals at a first receiving ultrasonic transducer in the array of ultrasonic transducers, wherein the first set of reflection signals comprise one or more ultrasound signals associated with the first emitted ultrasound signal; receiving a second set of reflection signals at a second receiving ultrasonic transducer in the array of ultrasonic transducers, wherein the second set of reflection signals comprise one or more ultrasound signals associated with the second emitted ultrasound signal; measuring a first energy signal associated with the first received set of reflection signals; measuring a second energy signal associated with the second received set of reflection signals; and determining that a touch event has occurred at the exterior surface of the material layer and distinguishing the touch event from temperature-induced drift based on the measured first energy signal and measured second energy signal.
Panchawagh et al. U.S. Patent Publication No. 2016/0107194 teaches an array of PMUT in figures 2a-c and [0056] including a transmitting TX 413 (see also figure 5) and receiver RX 414, where RX and TX are separated to each other. In addition, [0056] teaches emit and detect ultrasonic waves. Furthermore, Panchawagh uses multiple frequencies in order to detect a finger as suggested in [0051]. However, Panchawagh does not appear to specifically disclose all the underlined limitations. 
Kitchens II et al. U.S. Patent Publication No. 2016/0350573 teaches shifts in the selected frequencies with temperature changes for the various calibration methods may be determined by temperature testing and calibration over a range of temperatures or by modeling the typical temperature response of the ultrasonic sensor and modifying the applied excitation frequencies based on a local temperature measurement as suggested in [0125]. However, Kitchens does not appear to specifically disclose all the above underlined limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621